t c memo united_states tax_court jesse s frederick petitioner v commissioner of internal revenue respondent docket no filed date jesse s frederick pro_se g michelle ferreira for respondent memorandum opinion gale judge respondent determined the following deficiencies in and additions to petitioner’s federal income taxes additions to tax_year deficiency sec_6651 a sec_6654 dollar_figure dollar_figure sec_808 big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number unless otherwise noted all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure we must decide whether petitioner is liable for federal income taxes and additions to tax we hold that he is to the extent set out below some of the facts have been stipulated and are so found we incorporate by this reference the stipulation of facts supplemental stipulation of facts second supplemental stipulation of facts and attached exhibits at the time of filing the petition petitioner resided in soquel california the facts are not in dispute petitioner failed to report any income during the years in issue respondent’s determinations in the notice_of_deficiency were based on petitioner’s unreported income comprising the following dividends and interest wages self-employment compensation and capital_gain at trial respondent presented substantial evidence in support of the determinations petitioner has admitted to receiving the ordinary_income with respect to the capital_gain petitioner had not provided evidence of basis to respondent before the issuance of the notice_of_deficiency and thus respondent’s determinations accounted for gross_proceeds from sales of capital assets before the record in this case was closed petitioner presented evidence from which the parties were able to stipulate petitioner’s cost_basis in and where relevant costs of sale of almost all of the capital assets the parties likewise stipulated that petitioner received capital_gains in various amounts during the years in issue we find that petitioner had income and loss in the following amounts during the years in issue based on the fact that petitioner has stipulated admitted or failed to dispute respondent’s evidence with respect to those amounts ordinary_income dividends interest wages nonemployee compensation capital_gain short-term_capital_gain from sales of stock_options short-term_capital_loss from sales of stock_options long-term_capital_gain from sales of stock_options long-term_capital_loss from sales of stock_options short-term_capital_gain from sales of real_property long-term_capital_loss from sales of real_property big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number ' the parties were unable to agree on petitioner’s costs of sale because there is no evidence in the record as for this property to petitioner’s costs of sale petitioner’s capital_gain is computed as the difference between the sale price and basis petitioner failed to file federal_income_tax returns and failed to make payments of estimated_tax for all the years in issue rather than disputing the facts in the case petitioner presents various legal arguments seeking to establish that he is not liable for federal income taxes and additions to tax petitioner concedes that congress has the power to levy taxes and that the internal_revenue_service generally has the authority to enforce the internal_revenue_code however petitioner argues that the secretary has not complied with the laws of congress in attempting to enforce the code in his case we address each argument in turn petitioner first argues that respondent did not comply with the laws of congress in issuing the notice_of_deficiency in the instant case petitioner is incorrect the secretary or_his_delegate is authorized to issue a notice_of_deficiency see sec_6212 sec_7701 b and a i the secretary’s authority to issue a notice_of_deficiency was properly delegated to the district_director who issued the notice_of_deficiency in this case see 88_tc_167 sec_301_7701-9 proced admin regs see also 95_tc_624 affd without published opinion 956_f2d_1168 9th cir petitioner next argues that respondent acted in a quasi- judicial manner in determining deficiencies and additions to tax against him and that respondent did not comply with all laws before issuing the notice_of_deficiency this argument must also fail in general we do not look behind the notice_of_deficiency see 62_tc_324 and there is no reason to do so here petitioner makes a vague claim that the notice_of_deficiency was arbitrary or erroneous but the notice was not arbitrary or erroneous since petitioner does not dispute the facts upon which the determinations were based see eg 596_f2d_358 9th cir revg 67_tc_672 moreover it is well established that the commissioner need not give a taxpayer the opportunity to appeal at the administrative level before issuing a notice_of_deficiency see estate of barrett v commissioner tcmemo_1994_535 affd without published opinion 87_f3d_1318 9th cir next petitioner argues that any treasury regulation that does not cite the statute under which the regulation was issued is invalid petitioner bases this argument on a provision from the code_of_federal_regulations which states rach section in a document subject_to codification must include or be covered by a complete citation of the authority under which the sec_1s issued c f_r sec dollar_figure a document for this purpose includes a regulation c f_r sec_1 petitioner points out that the regulations under title of the code_of_federal_regulations containing regulations pertaining to the bureau of alcohol_tobacco_and_firearms comply with this provision but the regulations under title_26 of the code_of_federal_regulations containing regulations pertaining to the internal_revenue_service and the internal_revenue_code do not however the code_of_federal_regulations specifically provides that the rules governing citations of authority and similar matters of form are not intended to affect the validity of regulations filed and published under law see c f_r sec_5 thus the treasury regulations are valid irrespective of any failure to include citations of authority moreover c f_r sec dollar_figure provides that each section of a document must include or be covered by a complete citation of authority emphasis added the regulations under which respondent issued the notice_of_deficiency generally cross-- reference a treasury_decision which itself cites the statutory authority upon which the regulation is based next petitioner argues that form_1040 is invalid this argument has no merit see mcdougall v commissioner tcmemo_1992_683 citing 947_f2d_1356 9th cir moreover in general the numbering of the regulations makes it obvious under which statute each is issued affd without published opinion 15_f3d_1087 9th cir see also aldrich v commissioner tcmemo_1993_290 n finally petitioner argues that the court does not have jurisdiction over additions to tax petitioner is incorrect our jurisdiction in this case is based on the valid notice_of_deficiency issued by respondent and the timely filed petition see rule a c 90_tc_142 sec_6214 gives the court jurisdiction to redetermine the correct amount of the deficiency and to determine whether any additional_amount or any addition to the tax should be assessed further sec_6665 provides that in general additions to tax are to be paid assessed and collected in the same manner as taxes there is an exception to sec_6665 in sec_6665 but the exception does not apply in the two situations present in the instant case namely the portion of the addition_to_tax under sec_6651 that is attributable to the deficiency and the entire addition_to_tax under sec_6654 where no return is filed see sec_6665 b and 78_tc_19 reese v commissioner tcmemo_1997_346 petitioner has the burden_of_proof see rule a 290_us_111 as noted petitioner does not dispute the facts in this case thus we find that petitioner is liable for the deficiencies resulting from unreported ordinary_income as determined by respondent and from unreported capital_gain in accordance with our findings in addition we find that petitioner is liable for self-employment taxes as determined by respondent and for additions to tax for failure_to_file and failure to pay estimated_tax in accordance with our findings to reflect the foregoing decision will be entered under rule
